           Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 1 of 29



     JAKUB P. MEDRALA, ESQ.
1
     Nevada Bar No. 12822
2    THE MEDRALA LAW FIRM, PROF. LLC
     1091 S. Cimarron Road, Suite A-1
3    Las Vegas, Nevada 89145
     (702) 475-8884
4
     (702) 938-8625 Facsimile
5    jmedrala@medralaw.com
     Attorney for Plaintiffs
6

7                                 UNITED STATES DISTRICT COURT
8
                                        DISTRICT OF NEVADA
9

10

11
      AYDE AZUCCERA PEREZ GUTIERREZ;
      BRENDA KARLA GABRELA REYES
12    MEDRANO; ADRIANA TORRES; ERIKA                  CASE NO.: 2:19-cv-1940
      SOCORRO VALLE PERALTA; SALVADOR
13    VLADIMIR JIMENEZ FLORES; and
14
      VIRIDIANA RAMIREZ RODRIGUEZ,

15                  Plaintiffs,                        COLLECTIVE ACTION COMPLAINT
16
                                  vs.                        JURY TRIAL DEMANDED
17
      MARISCOS EL PUERTO, INC.; LA
18    CATRINA, LLC; LA CATRINA
      ENTERTAINMENT, LLC; MANUELA
19
      HERNANDEZ; JULIAN HERNANDEZ;
20    HECTOR MORENO; and DANNY
      HERNANDEZ,
21
                   Defendants.
22

23                                               I.

24                                        INTRODUCTION
25
        1. Plaintiffs Ayde Azuccera Perez Gutierrez (“Gutierrez”); Brenda Karla Gabrela Reyes
26
     Medrano (“Medrano”); Adriana Torres (“Torres”); Erika Socorro Valle Peralta (“Peralta”);
27

28
     Salvador Vladimir Jimenez Flores (“Flores”); and Viridiana Ramirez Rodriguez (“Rodriguez”)

                                                 1
            Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 2 of 29



     (collectively, “Lead Plaintiffs”), individually and on behalf of all others similarly situated, allege
1

2    for their Collective Action Complaint against Defendants Mariscos El Puerto, Inc. (“Mariscos”);

3    La Catrina, LLC (“La Catrina”); La Catrina Entertainment, LLC (“LCE”); Manuela Hernandez
4
     (“Manuela”); Julian Hernandez (“Julian”); Hector Moreno (“Hector”), and Danny Hernandez
5
     (“Danny”) (collectively, “Defendants”), upon personal knowledge as to themselves and their own
6

7
     acts, and as to all other matters upon information and belief, based upon, inter alia, the

8    investigation made by their attorneys, as follows:
9       2. The Lead Plaintiffs are, or were, workers employed by the Defendants as part of their bar
10
     and restaurant business operation commonly known as La Catrina Bar & Grill and Mariscos El
11
     Puerto, located at 1901 N. Decatur Blvd., Las Vegas, NV 89108, and 1905 N. Decatur Blvd., Las
12

13   Vegas, NV 89108 (“the Restaurant”). All Lead Plaintiffs were or are employed in positions that

14   are not exempt from the minimum wage or overtime provisions of the Fair Labor Standards Act
15
     (“FLSA”) and Nevada law.
16
        3. The Defendants willfully failed to pay the Lead Plaintiffs and other similarly situated
17
     employees their minimum wages and overtime wages, as well as otherwise engaging in grossly
18

19   unlawful and criminal activities against the Lead Plaintiffs, such as sexual harassment, battery,

20   assaults, rapes, defamation, intentional infliction of emotional distress, retaliation, civil
21
     conspiracy, defamation, public disclosure of private facts, and many others.
22
        4. The Defendants’ practices are in direct violation of the FLSA, 29 U.S.C. §§ 201 et seq.,
23

24
     and the Nevada wage and hour laws. By way of this lawsuit, the Lead Plaintiffs seek

25   compensation and credit for all uncompensated work required or permitted by the Defendants,
26

27

28

                                                       2
              Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 3 of 29



     liquidated damages, punitive damages, attorney fees and costs, and an injunctive relief against
1

2    further unlawful actions.1

3

4                                                      II.
5
                                              JURISDICTION
6

7          5. This action arises under the statutes of the United States for violation of the Fair Labor
8
     Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq.
9
           6. This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because
10

11
     this matter arises as a result of alleged violations of federal law.

12         7. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiffs’
13   Nevada wage claim and common law claims as they form part of the same case or controversy.
14
           8. Pursuant to 29 U.S.C. § 216(b), this Court has jurisdiction over this matter as an action
15
     brought by the Lead Plaintiffs as individuals and as a Collective Action brought on behalf of all
16

17   current and former similarly situated employees of the Defendants.

18         9. Venue is proper under 28 U.S.C. § 1391 insofar as a substantial part of the events or
19
     omissions giving rise to the Lead Plaintiffs’ claims occurred in the District of Nevada. Further,
20
     venue is proper because the Defendants do business in Nevada.
21

22
     ///
23

24   ///
25

26

27            1
             This lawsuit does not involve the Lead Plaintiffs’ claims for sexual discrimination as such
28
     claims are subject to parallel administrative proceedings.

                                                       3
           Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 4 of 29



                                                   III.
1

2                                              PARTIES

3
        10. Plaintiff Gutierrez is a resident of Las Vegas, Nevada. Ms. Gutierrez was employed by
4

5    the Defendants from approximately May 2015 to September 2019 when she was fired for refusing

6    sexual advances from Defendants Danny and Hector. Ms. Gutierrez worked as a busser and
7
     waitress for the Defendants. Ms. Gutierrez worked hours in excess of forty (40) hours per week
8
     without receiving minimum wages and overtime compensation as required under both Nevada
9
     and federal law.
10

11      11. Plaintiff Medrano is a resident of Las Vegas, Nevada. Ms. Medrano was employed by the

12   Defendants from approximately November 2017 to September 2019 when she was fired for
13
     refusing sexual advances from Defendant Hector. Ms. Medrano worked as a waitress for the
14
     Defendants. Ms. Medrano worked hours in excess of forty (40) hours per week without receiving
15

16
     minimum wages and overtime compensation as required under both Nevada and federal law.

17      12. Plaintiff Torres is a resident of Las Vegas, Nevada. Ms. Torres has been employed by the
18   Defendants from approximately February 2016 to the present time. Ms. Torres is constantly
19
     subject to sexual harassment from the Defendants. Ms. Torres works as a waitress for the
20
     Defendants. Ms. Torres has worked, and still works, hours in excess of forty (40) hours per week
21

22   without receiving minimum wages and overtime compensation as required under both Nevada

23   and federal law.
24
        13. Plaintiff Peralta is a resident of Las Vegas, Nevada. Ms. Peralta has been employed by the
25
     Defendants from approximately February 2015 to the present time. Ms. Peralta is constantly
26
     subject to sexual harassment from the Defendants. Ms. Peralta works as a waitress for the
27

28

                                                    4
            Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 5 of 29



     Defendants. Ms. Peralta has worked, and still works, hours in excess of forty (40) hours per week
1

2    without receiving minimum wages and overtime compensation as required under both Nevada

3    and federal law.
4
        14. Plaintiff Flores is a resident of Las Vegas, Nevada. Mr. Flores has been employed by the
5
     Defendants from approximately March 2016 to the present time. Mr. Flores works as a busser for
6

7
     the Defendants and is constantly subject to sexual harassment from the Defendants based on his

8    sexual orientation. Mr. Flores has worked, and still works, hours in excess of forty (40) hours per
9    week without receiving minimum wages and overtime compensation as required under both
10
     Nevada and federal law.
11
        15. Plaintiff Rodriguez is a resident of Las Vegas, Nevada. Ms. Rodriguez was employed by
12

13   the Defendants from approximately March 2016 to the present time. Ms. Rodriguez works as a

14   cook for the Defendants and is constantly subject to sexual harassment and physical violence from
15
     the Defendants because of her sexual orientation.
16
        16. Defendant Mariscos is a Nevada corporation wholly owned and controlled by Defendants
17
     Manuela, Julian, Hector, and Danny, and all are engaged in the operation of the Restaurant.
18

19      17. Defendant La Catrina is a Nevada limited liability company directly controlled by

20   Defendants Manuela, Julian, Hector, and Danny, and all are engaged in the operation of the
21
     Restaurant.
22
        18. Defendant LCE is a Nevada limited liability company directly controlled by Defendants
23

24
     Manuela, Julian, Hector, and Danny, and all are engaged in the operation of the Restaurant.

25      19. Defendant Manuela is a resident of Nevada and an officer and the president of Mariscos
26   and La Catrina. Upon information and belief, she holds a significant ownership interest with
27
     significant operational control of LCE.
28

                                                     5
             Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 6 of 29



        20. Defendant Julian is a resident of Nevada and a manager of Mariscos, La Catrina, and LCE.
1

2    Upon information and belief, he holds a significant ownership interest with significant operational

3    control of Mariscos, La Catrina, and LCE.
4
        21. Defendant Hector is a resident of Nevada and a managing member of LCE and a manager
5
     of Mariscos and La Catrina. Upon information and belief, he holds a significant ownership interest
6

7
     with significant operational control of Mariscos, La Catrina, and LCE.

8       22. Defendant Danny is a resident of Nevada and a manager of Mariscos, La Catrina, and
9    LCE. Upon information and belief, he holds a significant ownership interest with significant
10
     operational control of Mariscos, La Catrina, and LCE.
11
        23. At all relevant times, the Defendants employed the Lead Plaintiffs jointly, as this term is
12

13   used under the FLSA and Nevada law, and each of them exercised control over the nature and

14   structure of their employment. Specifically, without limitation, each of the Defendants had the
15
     power to hire and fire each of the Lead Plaintiffs and to determine the condition of their
16
     employment, such as the amount of their wages, job duties, work schedules, discipline, and other
17
     job-related matters.
18

19      24. The Defendants individually, through their substantial and significant involvement and

20   contacts with the Lead Plaintiffs and other employees, are covered employers as defined by the
21
     FLSA and the Code of Federal Regulations, and therefore are subject to the provisions of the
22
     FLSA.
23

24
        25. The Defendants collectively, through their substantial and significant involvement and

25   contacts with the Lead Plaintiffs and other employees, are covered employers as defined by the
26   FLSA and the Code of Federal Regulations, and therefore are subject to the provisions of the
27
     FLSA and other relevant laws.
28

                                                     6
            Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 7 of 29



                                                      IV.
1

2                                        GENERAL ALLEGATIONS

3       26. The Defendants are engaged in the business operation of the Restaurant.
4
        27. In the course of their business, the Defendants hired the Lead Plaintiffs to perform
5
     various functions at the Restaurant, such as bussers, cooks, and/or waitresses.
6

7
        28. The majority of the Defendants’ employees, including the Lead Plaintiffs, were and are

8    commonly referred to and classified by Defendants as “day-rate” employees who are designated
9    to receive day-rate compensation for any and all days suffered or permitted to work by the
10
     Defendants. Their compensation depends upon the number of days worked in a given workweek,
11
     but usually amounts to $50 a day.
12

13      29. The majority of the Defendants’ employees work anywhere between 8-14 hours a day,

14   5-7 days a week.
15
        30. Under the FLSA, covered employees are required to receive a minimum wage of $7.25
16
     per hour.
17
        31. Under Nevada law, covered employees are required to receive a minimum wage of $8.25
18

19   per hour.

20      32. Under the FLSA, covered employees are required to receive an overtime hourly wage at
21
     a rate of 1½ times their normal hourly rate for hours worked in excess of 40 hours during each
22
     and every workweek, unless they qualify for a specific exemption contained in the FLSA.
23

24
        33. Under the FLSA and Nevada law, employers are required to keep timekeeping records

25   that accurately reflect all hours worked by each employee and the compensation they received.
26      34. The FLSA also prohibits discrimination or retaliation against any covered employee
27
     (including former employees) for attempting to assert his or her rights under the statute.
28

                                                     7
            Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 8 of 29



        35. The day-rate employees of the Defendants do not rightfully qualify for any of the
1

2    exemptions found in the FLSA or Nevada law, and therefore must be legally paid an hourly rate

3    of at least $8.25 per hour and overtime hourly wage for all hours worked in excess of 40 hours
4
     during each and every workweek.
5
        36. The Defendants consciously implemented a system of coercion, deception, and violence
6

7
     aimed at denying employees their rights to minimum wage and overtime pay while forcing them

8    to work an excessive number of hours without pay.
9       37. This system consisted of, inter alia, forcing employees to work for free during their
10
     “training” sessions; destroying the employees’ time cards and falsifying records; charging
11
     employees for customers’ mistakes; threatening employees with violence and sexual abuse;
12

13   threatening employees with deportation or being taken “to the desert”; threatening the families

14   of the employees; sexual abuse; and many others.
15
        38. Every week such employees would receive either cash or a paycheck that did not specify
16
     the hours or days worked during each week, or even a classification of such employees.
17
        39. Yet, despite the fact that the paycheck did not specify the amount of time worked by each
18

19   employee, it was the Defendants’ company-wide policy that most of the employees made a day-

20   rate and that any absence of a given day would result in denial of pay.
21
        40. Indeed, for any workweek that the Lead Plaintiffs worked fewer days than their required
22
     quota, even if such an absence was necessitated by the Defendants’ operating requirements, the
23

24
     Defendants deducted pay from the Lead Plaintiffs’ paychecks accordingly.

25      41. Defendants did not maintain timekeeping records documenting the actual hours worked
26   by the Lead Plaintiffs and other similarly situated day-rate employees.
27

28

                                                     8
            Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 9 of 29



        42. Very often the Defendants forced their employees to work 6-7 days a week for 10-14
1

2    hours a day without overtime pay at the rate of $50 per day.

3       43. In addition, each time a female employee would bring a question of pay or the conditions
4
     of his or her employment to the Defendants, she was instantly intimidated to withdraw her
5
     demands by being called a “bitch,” “whore,” and “stupid idiot worth a dick,” among many others.
6

7
        44. Instead of addressing the employees’ demands, the Defendants implemented a system of

8    physical and emotional coercion, sexual abuse, and threats.
9       45. It was specifically one of the requirements of the job to have sexual intercourse with
10
     Hector in order to be treated equally to others.
11
        46. If a female employee refused Hector’s sexual demands, she would be punished by threats,
12

13   violence, intimidation, and being removed from the schedule.

14      47. In addition, the employees were constantly reminded about their economic dependence
15
     on the Defendants and threatened by the alleged might and influence of Hector, who supposedly
16
     knows “everybody,” including members of Mexican cartels who stand ready to take unruly
17
     employees “to the desert.”
18

19      48. Employees were also reminded that they were bound by “contracts” that purportedly

20   require them to work for $50 per day without overtime and regardless of the hours worked,
21
     prohibit them from discussing the conditions of their employment with the outside world,
22
     prohibit them from having personal relationships outside of work, and allow the Defendants to
23

24
     sexually harass the employees at work.

25      49. On numerous occasions, the Defendants made it clear to their employees that any dissent
26   would be punished.
27

28

                                                        9
            Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 10 of 29



        50. As a result of this coercive system, throughout the years the Defendants were able to
1

2    exploit their employees while earning millions of dollars from their labor.

3       51. Nevertheless, in October 2019, the situation at the Restaurant reached a boiling point,
4
     and some of the Defendants’ employees decided to breach their silence and seek legal help.
5
        52. Consequently, the Defendants learned that some of their employees were preparing a
6

7
     legal action against them.

8       53. In response, the Defendants immediately took steps to collectively intimidate and
9    exemplarily punish their employees by a threat of a preemptive action to “deport” some of the
10
     employees and separate them from their families.
11
        54. Moreover, some of the Lead Plaintiffs that the Defendant suspected of participating in
12

13   this action were punished by the Defendants by cutting the employees’ hours.

14      55. The majority, if not all, of the Defendants’ female employees were also constantly
15
     harassed and exploited sexually by Hector, Julian, and Danny.
16
        56. The failure of the Defendants to pay the Lead Plaintiffs and other day-rate employees the
17
     minimum wages and overtime wages legally due them is a violation of the FLSA and Nevada
18

19   law.

20      57. The inaccurate timekeeping records kept by the Defendants, or the lack thereof, related
21
     to the Lead Plaintiffs and other day-rate employees is a violation of the FLSA and Nevada Law.
22
        58. This Collective Action brought by the Lead Plaintiffs on behalf of themselves and all
23

24
     other similarly situated day-rate and hourly rate employees of the Defendants arises from an

25   ongoing illegal and improper scheme perpetuated by the Defendants to systematically and
26   willfully violate the provisions of the FLSA by knowingly and deliberately failing to pay a class
27

28

                                                    10
           Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 11 of 29



     of current and former employees the minimum and overtime wages legally due them under the
1

2    FLSA.

3        59. Defendants exercised control over the wages, hours, and working conditions of all non-
4
     exempt employees, including the Lead Plaintiffs.
5
         60. For the time frame relevant to this lawsuit, all decisions regarding whether or not to pay
6

7
     all legally due wages to the Lead Plaintiffs and other day-rate employees was done with the

8    knowledge, approval, and at the direction of the Defendants.
9        61. The Defendants knew or should have known that their policies regarding payment of
10
     wages as described herein violated the FLSA and Nevada statutes and are, therefore, responsible
11
     for such failures.
12

13       62. The actions of the Defendants in failing to comply with the provisions of the FLSA and

14   Nevada law were deliberate and willful.
15
         63. For the time frame relevant to this lawsuit, the illegal policies and practices described
16
     herein are part of a centralized policy, practice, and scheme developed and orchestrated by the
17
     Defendants for the purpose of their enrichment and benefit.
18

19       64. The actions of the Defendants in not paying all legally required overtime wages to the

20   Lead Plaintiffs and to those employees of the Defendants who are similarly situated have resulted
21
     in economic damage to the Lead Plaintiffs and those similarly situated employees.
22
                                                      V.
23

24
                                COLLECTIVE ACTION ALLEGATIONS

25       65. Lead Plaintiffs bring their First Cause of Action for violation of the FLSA as a Collective
26   Action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons who
27
     were, are, or will be employed by the Defendants as similarly situated, non-managerial employees
28

                                                     11
           Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 12 of 29



     who are entitled to unpaid minimum wage and overtime in Nevada and throughout any time
1

2    within the applicable statute of limitations period, who have not been compensated at a rate of

3    $7.25 per hour, and 1½ times their regular pay rate for all hours worked in excess of forty (40)
4
     hours per workweek. All of these employees received or currently receive their paychecks from
5
     Mariscos and La Catrina.
6

7
        66. The First Cause of Action for violations of the FLSA may be brought and maintained as

8    an “opt-in” Collective Action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), as
9    prospective members of the FLSA Collective Action are similarly situated to the Lead Plaintiffs
10
     and have claims that are similar to the Lead Plaintiffs’ First Cause of Action.
11
        67. Questions of law and fact common to the Collective Action as a whole include, but are
12

13   not limited to, the following:

14              a) Whether the Defendants unlawfully failed and continue to fail to pay minimum
15
                    wage and overtime compensation in violation of the FLSA, 29 U.S.C. §§ 201 et
16
                    seq.;
17
                b) Whether the Defendants’ failure to pay minimum wage and overtime to the FLSA
18

19                  Collective Action Plaintiffs was willful within the meaning of the FLSA;

20              c) Whether the Defendants failed and continue to fail to maintain accurate records of
21
                    actual time worked by the FLSA Collective Action Plaintiffs;
22
                d) Whether the Defendants failed and continue to fail to record or report all actual
23

24
                    time worked by the FLSA Collective Action Plaintiffs;

25              e) Whether the Defendants failed and continue to fail to provide accurate wage
26                  statements itemizing all actual time worked and wages earned by the FLSA
27
                    Collective Action Plaintiffs; and
28

                                                     12
           Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 13 of 29



                 f) Whether the Defendants’ policies and practices described herein are part of a
1

2                    centralized policy, practice, and scheme developed and orchestrated by the

3                    Defendants for the purpose of denying Lead Plaintiffs and the FLSA Collective
4
                     Action Plaintiffs minimum wage and overtime pay.
5
         68. Lead Plaintiffs and the FLSA Collective Action Plaintiffs are similarly situated and are
6

7
     subject to the Defendants’ common practice, policy- or plan of refusing to compensate all hours

8    worked and refusing to pay minimum wage and overtime in violation of the FLSA.
9        69. The names and addresses of the FLSA Collective Action Plaintiffs are available from the
10
     Defendants, and notice should be provided to the FLSA Collective Action Plaintiffs via first-class
11
     mail to their last known address as soon as possible.
12

13       70. As appropriate, the Lead Plaintiffs reserve the right to amend and supplement the

14   definition of the previously outlined class of similarly situated individuals as information is
15
     disclosed and uncovered through future discovery.
16
                                                        VI.
17
                                           FIRST CAUSE OF ACTION
18

19                                (Violation of the FLSA, 29 U.S.C. §§ 201 et seq.)

20       71. Lead Plaintiffs repeat and incorporate the allegations contained in Paragraphs 1-70 above
21
     as fully set forth herein.
22
         72. The Defendants individually and collectively are employers as defined by the FLSA and
23

24
     are liable to the Lead Plaintiffs and FLSA Collective Action Plaintiffs for failure to pay minimum

25   wage and overtime wages.
26       73. Lead Plaintiffs and FLSA Collective Action Plaintiffs do not rightly qualify for any of
27
     the exemptions to the payment of minimum wages or overtime wages outlined in the FLSA and
28

                                                       13
           Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 14 of 29



     should rightly be paid overtime wages for all hours worked over 40 hours in any and all
1

2    workweeks.

3        74. Lead Plaintiffs and FLSA Collective Action Plaintiffs routinely worked, and continue to
4
     work, in excess of 40 hours during their workweek without receiving overtime compensation in
5
     violation of the FLSA.
6

7
         75. As a result of the illegal and improper policy of the Defendants regarding the payment of

8    minimum and overtime wages as previously outlined, the Lead Plaintiffs and FLSA Collective
9    Action Plaintiffs have suffered economic damages in an amount to be proved at trial.
10
         76. The policy of the Defendants to not pay legally required minimum and overtime wages
11
     to the Lead Plaintiffs and FLSA Collective Action Plaintiffs was willful, thereby entitling the
12

13   Lead Plaintiffs and FLSA Collective Action Plaintiffs who opt in to this case to recover damages

14   and collect overtime wages for the three years preceding November 5, 2019, in case of the Lead
15
     Plaintiffs, or for three years preceding the time any FLSA Collective Action Plaintiffs opt in to
16
     this case.
17
         77. As provided for under federal statute, the Defendants are also liable to the Lead Plaintiffs
18

19   and FLSA Collective Action Plaintiffs for all other available damages, including liquidated

20   damages, penalties, and reasonable attorney fees and costs.
21
                                                      VII.
22
                                       SECOND CAUSE OF ACTION
23

24
                                   (Retaliation in Violation of the FLSA)

25       78. Lead Plaintiffs repeat and incorporate the allegations contained in Paragraphs 1-77 above
26   as fully set forth herein.
27

28

                                                      14
           Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 15 of 29



         79. In October 2019, the Lead Plaintiffs engaged in a concerted activity to prepare the present
1

2    lawsuit and a parallel action for sexual discrimination.

3        80. The Defendants unlawfully threatened, discriminated against, and otherwise retaliated
4
     against Plaintiffs Rodriguez, Torres, Peralta, and Flores in whole or in part for engaging in
5
     protected activity under the FLSA.
6

7
         81. The actions of the Defendants as described herein constitute an adverse employment

8    action designed to deter the protected activity and violate the anti-retaliation provisions of the
9    FLSA as outlined in 29 U.S.C. § 215.
10
         82. As a result of the retaliatory actions of the Defendants, Plaintiffs Rodriguez, Torres,
11
     Peralta, and Flores have suffered and will continue to suffer economic damages in an amount to
12

13   be proved at trial.

14       83. As a result of the retaliatory actions of Defendants, Plaintiffs Rodriguez, Torres, Peralta,
15
     and Flores are entitled to collect all remedies available to them under the FLSA, including
16
     liquidated damages, attorney fees and costs, and punitive damages.
17
                                        (Injunctive Relief Allegations)
18

19       84. The Defendants’ actions against Plaintiffs Rodriguez, Torres, Peralta and Flores pose a

20   real threat to the participation of the Lead Plaintiffs and FLSA Collective Action Plaintiffs in
21
     this Action.
22
         85. There is a real risk that the Defendants’ retaliation will deter individuals from either
23

24
     joining this Collective Action or cooperating in its prosecution.

25       86. Lead Plaintiffs and FLSA Collective Action Plaintiffs have no adequate remedy at law
26   to redress the wrongs herein alleged. Unless enjoined by this Court, the Defendants will continue
27
     to violate their employees’ rights to assert wage claims under the FLSA and Nevada law.
28

                                                      15
           Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 16 of 29



         87. Unless enjoined by this Court, the Defendants’ actions against Plaintiffs Rodriguez,
1

2    Torres, Peralta, and Flore will cause many FLSA Collective Action Plaintiffs to forgo their wage

3    claims in fear of retaliation.
4
         88. Unless enjoined by this Court, the Defendants’ actions against Plaintiffs Rodriguez,
5
     Torres, Peralta, and Flore will also continue to deter the enforcement of the FLSA and Nevada
6

7
     law. Any such deterrent effect, even if only temporary, will effectively eliminate claims of many

8    FLSA Collective Action Plaintiffs due to the continuous running of the statute of limitations for
9    their claims.
10
         89. Lead Plaintiffs, therefore, seek preliminary and permanent injunctive relief against
11
     Defendants enjoining them from engaging in any retaliatory actions Plaintiffs Rodriguez, Torres,
12

13   Peralta, Flore, and any other similarly situated employees of the Defendants pending the

14   resolution of this Collective Action.
15
         90. In addition, the Lead Plaintiffs seek preliminary and permanent injunctive relief against
16
     the Defendants, enjoining them from otherwise discriminating and retaliating against Lead
17
     Plaintiffs and other similarly situated employees of the Defendants.
18

19                                                  VIII.

20                                     THIRD CAUSE OF ACTION
21
                (Failure to Pay All Wages Due and Owing Upon Termination Pursuant to
22
                                              NRS 608.020-608.050)
23

24       91. Lead Plaintiffs repeat and incorporate the allegations contained in Paragraphs 1-90 above

25   as fully set forth herein.
26
         92. Plaintiffs Gutierrez and Medrano bring this Third Cause of Action pursuant to NRS
27
     608.040.
28

                                                    16
           Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 17 of 29



         93. Plaintiffs Gutierrez and Medrano were discharged or resigned from their employment
1

2    with the Defendants, and at the time of such discharge or resignation, were owed unpaid wages

3    by the Defendants.
4
         94.         The Defendants have failed and refused to pay Plaintiffs Gutierrez and Medrano
5
     their full earned but unpaid wages, thereby constituting a violation of NRS 608.020 or 608.030,
6

7
     and giving rise to a claim under NRS 608.040.

8        95. As a result of the foregoing, Plaintiffs Gutierrez and Medrano are entitled to a judgment
9    against the Defendants for the penalty prescribed by NRS 608.040, to wit, for a sum equal to up
10
     to 30 days’ wages, along with interest, costs, and attorney fees.
11
                                                      IX.
12

13                                    FOURTH CAUSE OF ACTION

14
                   (Failure to Pay Minimum Wages in Violation of Nevada Constitution)
15

16
         96. Lead Plaintiffs repeat and incorporate the allegations contained in Paragraphs 1-95 above
17
     as fully set forth herein.
18
         97. Article 15, Section 16 of the Nevada Constitution sets forth the minimum requirements
19

20   in the State of Nevada and further provides that “[t]he provisions of the section may not be

21   waived by agreement between an individual employee and employer . . . .” An employee
22
     claiming violation of the section may bring an action against his or her employer in the courts of
23
     the State to enforce the provisions of the section and shall be entitled to all remedies available
24

25
     under the law or in equity appropriate to remedy any violation of the section, including, but not

26   limited to, back pay, damages, reinstatement, or injunctive relief. An employee who prevails in
27   any action to enforce the section shall be awarded his or her reasonable attorney fees and costs.
28

                                                     17
           Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 18 of 29



        98. As alleged above, Defendants failed to pay Lead Plaintiffs any wages for many hours
1

2    they worked, including minimum wages.

3       99. As a result of the foregoing, Lead Plaintiffs are entitled to a judgment against the
4
     Defendants for all hours that do not meet the minimum wage standard under the Nevada
5
     Constitution.
6

7
                                                    X.

8                                     FIFTH CAUSE OF ACTION
9
       (Failure to Pay Wages for All Hours Worked in Violation of NRS 608.140 and 608.016)
10

11
        100.         Lead Plaintiffs repeat and incorporate the allegations contained in Paragraphs 1-
12
     99 above as fully set forth herein.
13

14      101.         NRS 608.140 provides that an employee has a private right of action for unpaid

15   wages.
16
        102.         NRS 608.016, entitled “Payment for each hour of work; trial or break-in period
17
     not excepted,” states that: “An employer shall pay the employee wages for each hour the
18
     employee works. An employer shall not require an employee to work without wages during a
19

20   trial or break-in period.”

21      103.         Nevada Administrative Code (“NAC”) 608.115(1), entitled “Payment for time
22
     worked” (NRS 607.160, 608.016, 608.250): states: “An employer shall pay an employee for all
23
     time worked by the employee at the direction of the employer, including time worked by the
24

25
     employee that is outside the scheduled hours of work of the employee.”

26      104.         As alleged above, Defendants did not pay employees for all time worked.
27

28

                                                     18
           Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 19 of 29



        105.        As a result of the foregoing, Lead Plaintiffs are entitled to a judgment against the
1

2    Defendants for all hours at their regular rate of pay, or at the minimum wage, and any applicable

3    overtime premium rate, for the time worked each shift, but not paid for three years immediately
4
     preceding the filing of this complaint until the date of judgment after trial, together with attorney
5
     fees, costs, and interest as provided by law.
6

7
                                                     XI.

8                                     SIXTH CAUSE OF ACTION
9              (Failure to Pay Overtime Wages in Violation of NRS 608.140 and 608.018)
10
        106.        Lead Plaintiffs repeat and incorporate the allegations contained in Paragraphs 1-
11
     105 above as fully set forth herein.
12

13      107.        NRS 608.140 provides that an employee has a private right of action for unpaid

14   wages.
15
        108.        NRS 608.018 provides:
16
                            1. An employer shall pay 1 1/2 times an employee’s regular
17                  wage rate whenever an employee who receives compensation for
                    employment at a rate less than 1 1/2 times the minimum rate
18
                    prescribed pursuant to NRS 608.250 works:
19                          (a) More than 40 hours in any scheduled week of work; or
                            (b) More than 8 hours in any workday unless by mutual
20                  agreement the employee works a scheduled 10 hours per day for 4
                    calendar days within any scheduled week of work.
21
                            2. An employer shall pay 1 1/2 times an employee’s regular
22                  wage rate whenever an employee who receives compensation for
                    employment at a rate not less than 1 1/2 times the minimum rate
23                  prescribed pursuant to NRS 608.250 works more than 40 hours in any
                    scheduled week of work.
24

25
        109.        Lead Plaintiffs routinely worked, and continue to work, in excess of 40 hours
26

27
     during their workweek without receiving overtime compensation in violation of Nevada law.

28

                                                      19
           Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 20 of 29



        110.        As a result of the illegal and improper policy of the Defendants regarding the
1

2    payment of overtime wages as previously outlined, the Lead Plaintiffs have suffered economic

3    damages in an amount to be proved at trial.
4
        111.        As a result of the foregoing, Lead Plaintiffs are entitled to a judgment against the
5
     Defendants for a payment at 1½ times the “regular rate” of pay for all hours worked in excess of
6

7
     eight (8) hours in a workday for those Lead Plaintiffs whose regular rate of pay did not exceed

8    the 1½ minimum wage set by law, and premium overtime rate of 1½ their regular rage for the
9    remaining Lead Plaintiffs who worked in excess of forty (40) hours a workweek, together with
10
     attorney fees, costs, and interest as provided by law.
11
                                                    XII.
12

13                                  SEVENTH CAUSE OF ACTION

14                                          (Civil Conspiracy)
15
        112.        Lead Plaintiffs repeat and incorporate the allegations contained in Paragraphs 1-
16
     111 above as fully set forth herein.
17
        113.        As alleged above, the Defendants, by acting in concert, have conspired in order
18

19   to discriminate and otherwise retaliate against the Lead Plaintiffs and other similarly situated

20   employees of the Defendants in violation of the FLSA and Nevada law.
21
        114.        The Defendants entered into an unlawful agreement with each other to violate the
22
     Lead Plaintiffs’ rights under the FLSA and Nevada law to prevent the Lead Plaintiffs from
23

24
     obtaining compensation for their work and to prevent them from asserting their rights.

25      115.        The Defendants and their actions, collectively and/or in concert, have caused
26   Lead Plaintiffs damages and deterred other similarly situated employees of the Defendants from
27
     asserting their rights under the FLSA and Nevada law.
28

                                                     20
           Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 21 of 29



        116.        Lead Plaintiffs have suffered damages as a direct and proximate result of the
1

2    action of the Defendants.

3       117.        In taking the aforementioned actions, the Defendants acted intentionally,
4
     maliciously, and oppressively, and Lead Plaintiffs, therefore, are entitled to recover punitive
5
     damages from the Defendants.
6

7
        118.        As a result of the actions of the Defendants, Lead Plaintiffs are entitled to collect

8    attorney fees from the Defendants.
9                                                  XIII.
10
                                            JURY DEMAND
11
        119.        Lead Plaintiffs on behalf of themselves and on behalf of the FLSA Collective
12

13   Action Plaintiffs demand a trial by jury upon all issues herein.

14   WHEREFORE, Lead Plaintiffs pray for a judgment against the Defendants as follows:
15
        A. Declare and certify that this action can proceed as a Collective Action on behalf of the
16
            Lead Plaintiffs and the class of similarly situated current and former employees of the
17
            Defendants who have not received all wages legally due to them as described above;
18

19      B. That this Court should give or authorize notice to all similarly situated employees

20          informing them of the opportunity to join or “opt in” to this Collective Action through the
21
            filing of consent-to-join forms with the Court;
22
        C. Declare that the Lead Plaintiffs and those similarly situated employees who opt in to this
23

24
            Collective Action are legally entitled to collect all wages, including overtime wages owed

25          them, and that the policy of Defendants to not pay wages is illegal and in violation of the
26          FLSA;
27

28

                                                     21
       Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 22 of 29



     D. Enter a judgment against the Defendants in an amount to be proved at trial as
1

2       compensation to the Lead Plaintiffs and all those similarly situated employees who opt in

3       to this Collective Action for the wages that the Defendants illegally and improperly
4
        withheld in violation of the FLSA;
5
     E. Declare that the actions of the Defendants in failing to pay overtime wages were willful
6

7
        and that a three-year statute of limitations preceding November 5, 2019, should apply for

8       the Lead Plaintiffs’ claims under the FLSA and for those similarly situated employees of
9       the Defendants who opt in to this Collective Action for collecting the wages, including
10
        overtime wages properly due them;
11
     F. Declare that the Lead Plaintiffs and all those similarly situated employees of the
12

13      Defendants who opt in to this Collective Action are entitled to collect liquidated damages

14      and prejudgment interest on such liquidated sums at the highest legal rate allowable;
15
     G. Award the Lead Plaintiffs and all those similarly situated employees who opt in to this
16
        Collective Action their reasonable attorney fees, expenses, and costs, and all other
17
        remedies and recoveries available to them under the FLSA;
18

19   H. Declare that the actions of the Defendants in discriminating against Plaintiffs Rodriguez,

20      Torres, Peralta, and Flores as described above violate the anti-retaliation provisions of the
21
        FLSA;
22
     I. Enjoin the Defendants from otherwise discriminating and retaliating against the Lead
23

24
        Plaintiffs and other similarly situated employees of the Defendants.

25   J. Order that the Defendants pay Lead Plaintiffs compensatory damages and punitive
26      damages sufficient to punish Defendants and deter retaliatory conduct in the future;
27

28

                                                 22
          Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 23 of 29



        K. Award the Lead Plaintiffs interest on all sums awarded in judgment at the highest legal
1

2          rate allowable from the date of judgment until paid;

3       L. Award Plaintiffs Gutierrez and Medrano penalties for their unpaid wages under NRS
4
           608.040;
5
        M. Retain jurisdiction over this action to ensure full compliance with the Court’s orders and
6

7
           require the Defendants to file such reports as the Court deems necessary to evaluate such

8          compliance;
9       N. For such other further relief as the Court deems just and proper under the circumstances.
10
     DATED this 5th day of November, 2019.
11

12                                                      The Medrala Law Firm, Prof. LLC
                                                        /s/ Jakub P. Medrala
13
                                                        ___________________________________
14                                                      JAKUB P. MEDRALA, ESQ.
                                                        Nevada Bar No. 12822
15                                                      1091 S. Cimarron Rd., Suite A-1
                                                        Las Vegas, NV 89145
16                                                      702-475-8884
                                                        jmedrala@medralaw.com
17
                                                        Attorney for Plaintiffs
18

19

20

21

22

23

24

25

26

27

28

                                                   23
Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 24 of 29
Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 25 of 29
Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 26 of 29
Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 27 of 29
Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 28 of 29
Case 2:19-cv-01940-JCM-EJY Document 1 Filed 11/05/19 Page 29 of 29
